788 N.W.2d 662 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Cecil D. HUSTON, Defendant-Appellee.
Docket No. 141312. COA No. 288843.
Supreme Court of Michigan.
September 29, 2010.

Order
On order of the Court, the application for leave to appeal the May 13, 2010 judgment of the Court of Appeals is considered, and it is GRANTED, to consider whether "vulnerability" of a victim includes consideration of the victim's surrounding circumstances at the time of the offense, or is limited to the victim's personal characteristics.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the court for permission to file briefs amicus curiae.